     Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 1 of 14 PageID #:1




                     IN THE UNITED STATES DISTRICT COURT
                         NORTHEN DISTRICT OF ILLINOIS
                               EASTERN DIVISION


MORGAN KUDRLE, INDIVIDUALLY &      )
AS PARENT & NEXT FRIEND OF MICHAEL )
ROCCI, III, A MINOR,               )
                                   )
       Plaintiffs,                 )
                                   )
                                   )
                                   )
       vs.                                                 No.

                                                   JURY TRIAL DEMANDED

AUTUMN FIELDS HOMEOWNERS
ASSOCIATION, an Illinois not-for-profit
corporation, JOHN BLOHM,
as Agent for BOARD OF DIRECTORS of
AUTUMN FIELDS HOMEOWNERS
ASSOCIATION, & NEMANICH
CONSULTING MANAGEMENT, INC., an
Illinois Corporation,

                    Defendants.


                                         COMPLAINT

       Plaintiffs, MORGAN KUDRLE, Individually, and as Parent and next friend of MICHAEL

ROCCI, III, a minor (“PLAINTIFFS”), by and through their attorneys of, WEISS ORTIZ, P.C., and

for their complaint against AUTUMN FIELDS HOMEOWNERS ASSOCIATION, an Illinois not-for-

profit corporation, and DON BLOHM, as Agent for BOARD OF DIRECTORS of AUTUMN FIELDS

HOMEOWNERS ASSOCIATION, & NEMANICH CONSULTING MANAGEMENT, INC., an

Illinois Corporation, (“DEFENDANTS”), states as follows:

                             JURISDICTION AND VENUE


                                                                                       1
      Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 2 of 14 PageID #:2




            1.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and

 1345 and 42 U.S.C. 3613(a). Venue is proper in this judicial district pursuant to 28 U.S.C. §

 1391(b) and 42 U.S.C. 3613(a), as defendants are located in this judicial district and the

 events or omissions giving rise to the claims occurred in this judicial district.

                                     NATURE OF ACTION

       Morgan brings this action on her behalf and on behalf of her minor child, Michael, as

parent and next friend, to enforce Sections 42 USC 3604(a) and 3604(c) of the Fair Housing Act,

Title VIII of the Civil Rights Act of 1968, as amended by the Fair Housing Amendments Act of

1988, 42 U.S.C. §§ 3601-3631 and state causes of action. Morgan and Michael are “aggrieved

persons” within the meaning of 42 U.S.C. § 3602(i).

                                             THE PARTIES

       1.        Complainant, MORGAN KUDRLE (“Morgan”), is a single mother, who resides

in San Marcos, California.

       2.        Complainant, MICHAEL J. ROCCI III (“Michael”) a minor, is the son of

MORGAN and DAVID ROCCI.

       3.        Defendant,    AUTUMN          FIELDS       HOMEOWNERS               ASSOCIATION

(“ASSOCIATION”), Plaintiff, is at all times relevant an Illinois common interest community

association and not-for-profit corporation that administers residential property in Plainfield,

Illinois pursuant to its Declaration of Covenants, Conditions, Easements, Restrictions and

Amendments thereto (“Declaration”). A copy of the Declaration and By-Laws is attached hereto

as Exhibit A. A copy of Amendment to Declaration is attached hereto as Exhibit B. The Board

of Directors of Autumn Fields Homeowners Association (“Board”) is the entity that administers,

manages, and controls the affairs of the ASSOCIATION.

                                                                                                   2
       Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 3 of 14 PageID #:3




       4. Respondent, JOHN BLOHM, as agent for the BOARD of DIRECTORS, of Autumn

Fields Homeowners Association, administers, manages, and controls the affairs of the

ASSOCIATION.

       5. Respondent, NEMANICH CONSULTING & MANAGEMENT, INC. (“NEMANICH

CONSULTING” or “NEMANICH”), is an Illinois corporation specializing in property

management with its principle place of business located at 2756 Caton Farm Road, Joliet, IL

60453 and at all times relevant operated as agent of the ASSOCIATION and or acted on their

own.

        6.       DAVID ROCCI, at all times relevant, is an individual and owner of record of the

real property commonly known as 2405 White Ash Court, Plainfield, Illinois 60586 (“Subject

Property”).

                                     Governing Instruments

        7.       In addition to the Declaration and Amendments thereto, the ASSOCIATION is

additionally governed by its By-laws, rules, other governing instruments, as well as the Illinois

Common Interest Community Association Act, 765 ILCS § 160/1, et seq., and the Illinois

General Not For Profit Corporations Act of 1986, 805 ILCS 105/1 et. seq.

        8.       Paragraph 12.1 of the Declaration, Article 12, General Provisions, provides in

relevant part:
                 Enforcement: *** If any Owner, or his guests, violates any provisions of
                 this Declaration, the Articles of Incorporation, the By-Laws, or the rules
                 and regulations of the Association, the Board may, after affording the
                 Owner an opportunity to be heard, levy a reasonable fine against such
                 Owner***.

See Exhibit A.

        9.       Thus, the ASSOCIATION’S and/or BOARD’S own Declaration require that any

Owner who is in violation of the Declaration and related governing instruments be provided an
                                                                                                    3
      Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 4 of 14 PageID #:4




opportunity to be heard before exacting a reasonable fine.

       10.     Paragraph 6 to the Amendment to Declaration provides in relevant part:

               In the event the owner of a dwelling unit permits his/her dwelling unit to
               become non-owner occupied without complying with the provisions of this
               Amendment to the Declaration, or in the event occupant(s) of the dwelling
               unit, in the sole judgment of the Board, becomes a habitual or continual
               violator of the Declaration, By Laws or Rules and Regulations of the
               Association, the Board, after service of a 30-day notice of violation of this
               Amendment to the Declaration upon the occupant(s) and the dwelling unit
               owner, by personal delivery or by certified mail, return receipt requested,
               and the failure of the occupant to vacate the dwelling unit within such 30-
               day period, may initiate a forcible entry and detainer action against the
               occupant and/or the dwelling unit owner, and all dwelling unit owners
               hereby consent to the bringing of such action in their name. As an
               alternative, the Association may seek a restraining order against the
               occupant and the dwelling unit owner to prevent the dwelling unit from
               continuing to be non-owner occupied. All attorney's fees and court costs
               shall be assessed to the dwelling unit owner of the dwelling unit in
               violation of the provisions of this Amendment, and if such costs and fees
               are not paid, they may be the subject of a lien of' the Association against
               the dwelling unit and may be collected using all remedies available for the
               collection of delinquent assessments.

Emphasis added. See Exhibit B.

                                             FACTS

       11.     Morgan is prohibited from moving in with David and Michael due to the

Association’s discriminatory restriction:

               A. Restriction on Leasing: No Dwelling Unit shall be leased or otherwise
               occupied by a non-owner of a Dwelling Unit except as specifically provided
               herein.

                      1. Definitions. The following words are defined as follows:

                               a. "Owner occupied dwelling unit" shall be any Dwelling Unit
                      which is occupied by one or more titleholders. A titleholder
                      shall mean the bolder of a fee interest, a beneficiary or land
                      trust or shareholder of a corporation holding a fee interest in
                      the' dwelling unit. Dwelling Units in which "immediate family
                      members" of a titleholder reside, shall also be considered owner
                      occupied dwelling units.

                                                                                               4
         Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 5 of 14 PageID #:5




                                b. "Non-owner-occupied dwelling unit" shall mean all dwelling
                        units except those which are owner occupied units. Amendment to
                        declaration for autumn Fields Homeowner, recorded 4/21/08.

See Full Amendment to Declaration attached as Exhibit C.

          12.    On or about July 10, 2018, David sought permission from Defendants’ for

MORGAN, his significant other, who was then pregnant with their child, to be allowed to move

into the Subject Property. At the time, Morgan and her children resided in a rental apartment in

San Marcos, California with a July 31, 2018 lease expiration.

           13.   On or about August 3, 2018, DAVID again requested Plaintiff’s permission that

 MORGAN and her children be allowed to move into the Subject Property.

           14.   On August 3, 2018, the ASSOCIATION denied DAVID’S the VARIANCE

REQUEST.

           15.   On August 13, 2018, due to Plaintiff’s denial of DAVID’S VARIANCE

REQUEST, DAVID was forced to renew the California apartment lease for MORGAN plus pay

for utilities.

           16.   From September 1, 2018 through November 30, 2018, Morgan experienced

debilitating premature contractions due to the stress of not being able to be with David, the father

of her child.

           17.   On December 1, 2018, Morgan gave birth prematurely.

           18.   On December 28, 2018, David traveled with Morgan, their infant child,

Morgan’s mother and the two children from Morgan’s prior marriage to the Subject Property to

try once again try to resolve the matter of the VARIANCE REQUEST with Defendants, to no

avail.

           19.    On January 17, 2019, DAVID was notified that the ASSOCAITION had agreed
                                                                                                   5
      Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 6 of 14 PageID #:6




 to allow Morgan and the kids move into the unit and it will not be deemed to be a violation of

 the leasing restriction amendment. However, the ASSOCATION did not provide a formal

 variance or any details how the variance would operate or how long it would last. By this time

 Morgan and DAVID already had extended the California lease to prevent them from being

 homeless.

          20.    On about January 2019, Morgan received a preliminary diagnosis of post-partum

 depression due to the stress of not being able to be with David and Michael as a family and not

 having a viable living situation.

          21.   A violation of the Fair Housing Act continues to date because Morgan and her son

cannot move in with David due to the “non-owner occupancy” rule that still exits unchanged.

          22.   Defendants have been selective in its enforcement of its rules and By-laws.

          23.   There are non-owners that reside in homes in violation of the Declaration and

Amendment and for which the ASSOCIATION and/or BOARD has not similarly sought

injunctive relief.

          24.   In the instant matter, the following Association members either rent their home

 and or reside in their home with their partner/spouse who is not on title and otherwise in breach

 of the Bylaws, Amendment & Declaration, by not complying with the definition of “Owner

 Occupied:

        a. RINANDO, LISA, 2404 WHITE ASH CT, PLAINFIELD, IL 60586,

        b. RICHTER, CHRISTOPHER, 2407 WHITE ASH CT, PLAINFIELD, IL 60586

        c. HESBON, BRUCE J, 2409 WHITE ASH CT, PLAINFIELD, IL 60586

        d. ALLISON, WILLIAM G JR, 2511 RED OAK DR, PLAINFIELD, IL 60544

        e. BLOHM, JOHN, 7506 LOCUST LN, PLAINFIELD, IL 60544


                                                                                                 6
      Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 7 of 14 PageID #:7




        f. SCHMIDT, LENA M, 7517 LOCUST LN, PLAINFIELD, IL 60544


                                         COUNT I
           Violation based on sex under the Fair Housing Act, 42 U.S.C. § 3604(a)

        25.    The Plaintiffs adopts and incorporates paragraphs 1 – 24 as if fully set forth herein.

        26.    The Federal Fair Housing Act makes it unlawful, because of …, sex, …, to impose

different terms, conditions, or privileges, related to the sale or rental of a building. 42 U.S.C. §§

3604-06; 24 CFR §§ 100.50 – 100.205. Section 3603 of this title and except as exempted by

sections 3603(b) and 3607 of this title, it shall be unlawful--

                (a) To refuse to sell or rent after the making of a bona fide offer, or to
        refuse to negotiate for the sale or rental of, or otherwise make unavailable or
        deny, a dwelling to any person because of sex…, familial status... Id.

                 (b) To discriminate against any person in the terms, conditions, or
        privileges of sale or rental of a dwelling, or in the provision of services or
        facilities in connection therewith, because of race, color, religion, sex, familial
        status, or national origin. 42 USC §3603Defendants refused or otherwise made
        unavailable or denied a dwelling to Morgan on the basis of her sex, in violation
        of Section 3604(a) of the Fair Housing Act, 42 U.S.C. § 3604(a).

        27.     MORGAN is an “aggrieved person” within the meaning of 42 U.S.C. § 3602(i).

        28.     As a result of Defendants’ discriminatory conduct, Morgan has suffered damages.

        29.      Defendants’ discriminatory actions and refusal to allow MORGAN to move in

with David, were intentional, willful, and taken in disregard of her federally protected rights.

               WHEREFORE, Complainants requests the following relief:

               A.       An investigative declaration that the discriminatory conduct of

Defendants, as set forth above, violates the Fair Housing Act, as amended, 42 U.S.C. §§ 3601-

3631.

               B.       discriminating on the basis of sex or familial status in violation of

the Fair Housing Act, in violation of the Fair Housing Act, as amended, 42 U.S.C. §§ 3601-3631.
                                                                                                    7
     Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 8 of 14 PageID #:8




                       i. order the Defendants to take such affirmative steps as may be
                       necessary to prevent the recurrence of any discriminatory conduct in the
                       future and to eliminate, to the extent practicable, the effects of their
                       unlawful practices; and

                       ii. failing or refusing to take such affirmative steps as may be necessary to
                       restore, as nearly as practicable, Morgan and her minor child to the position
                       they would have been in but for the discriminatory conduct.

                C. Award money damages in an amount to be determined plus an award of

reasonable attorney’s fees and costs of this suit and for such additional relief as the interests of

justice may require.



                                          COUNT II
                   Violation based on familial status of the Fair Housing Act
                     42 U.S.C. § 3604(a), 3602(k) and 24 CFR §§ 100.50.

          30.   The Plaintiffs adopts and incorporates paragraphs 1 – 29 as if fully set forth herein.

          31.   Defendants Refused or otherwise made unavailable or denied a dwelling to

Morgan and her child Michael, on the basis of familial status, in violation of Section 42 U.S.C.

§ 3604(a)(k).

          32.   Morgan and Michael are “aggrieved persons” within the meaning of 42 U.S.C. §

3602(i).

          33.   As a result of Defendants’ discriminatory rule and conduct, Morgan and Michael

cannot live together in David’s home.

          34.   Defendants’ discriminatory actions and refusal to allow Morgan and Michael to

move in with David, were intentional, willful, and taken in disregard of their federally protected

rights.

          35.   Section 100.50(b)(3) makes it illegal to “engage in any conduct relating to the

provision of housing which otherwise makes unavailable or denies dwellings to persons because
                                                                                                     8
      Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 9 of 14 PageID #:9




of familial status… See 24 CFR §§ 100.50.

       WHEREFORE, Morgan and Michael request the following relief:

       A.      that the court declare that Defendants engaged in discriminatory conduct of

Defendants, as set forth above, in violation of 42 U.S.C. §§ 3601(a) & (k);

       B.      that the court declare that Defendants discriminated on the basis of familial status

in violation of 24 CFR §§ 100.50;

              a. order Defendants to take such affirmative steps as may be necessary to prevent

the recurrence of any discriminatory conduct in the future and to eliminate, to the extent

practicable, the effects of their unlawful practices; and

              b. failing or refusing to take such affirmative steps as may be necessary to restore,

as nearly as practicable, Morgan and Michael to the position they would have been in but for the

discriminatory conduct.

              c. Award money damages in an amount to be determined, plus an award of

reasonable attorney’s fees and costs of this suit and for such additional relief as the interests of

justice may require.

                              COUNT III
                 VIOLATION OF THE FEDERAL FAIR HOUSING ACT
                           DISPARATE TREATMENT

       36.    The Plaintiffs adopts and incorporates paragraphs 1 – 35 as if fully set forth herein.

       37.    The Federal Fair Housing Act makes it unlawful, because of …, sex, … familial

status, to impose different terms, conditions, or privileges, related to the sale or rental of a

building. 42 U.S.C. §§ 3604. Section 3604 makes it illegal to “engage in any conduct relating to

the provision of housing which otherwise makes unavailable or denies dwellings to persons

because of familial status… 24 CFR §§ 100.50.


                                                                                                   9
    Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 10 of 14 PageID #:10




       38.    Under the FHA, plaintiffs who allege disparate treatment must “simply produce

direct or circumstantial evidence demonstrating that a discriminatory reason more likely than not

motivated” the defendant and that the defendant's actions adversely affected the plaintiff in some

way. See also Trans World Airlines, Inc. v. Thurston, 469 U.S. 111, 121 (1985) (“[T]he

McDonnell Douglas test is inapplicable where the plaintiff presents direct evidence of

discrimination.”);1

       39. Defendants intentionally treated Complainants differently when the Association

members and other owners either rented their home and or reside in their homes with their

partner/spouse who are not on title and otherwise in breach of the Bylaws, Amendment &

Declaration, by not complying with the definition of “Owner Occupied”. Below are sample

violators with no action taken against them by the Defendants:

       a. RINANDO, LISA, 2404 WHITE ASH CT, PLAINFIELD, IL 60586,

       b. RICHTER, CHRISTOPHER, 2407 WHITE ASH CT, PLAINFIELD, IL 60586

       c. HESBON, BRUCE J, 2409 WHITE ASH CT, PLAINFIELD, IL 60586

       d. ALLISON, WILLIAM G JR, 2511 RED OAK DR, PLAINFIELD, IL 60544

       e. BLOHM, JOHN, 7506 LOCUST LN, PLAINFIELD, IL 60544
       f. SCHMIDT, LENA M, 7517 LOCUST LN, PLAINFIELD, IL 60544

Defendants, knew or should have known that these owners were in violation of the “Owner

Occupied” rule and no adverse action has been taken against any of the owners listed above.

1
  A complaint must contain “only enough facts to state a claim to relief that is plausible on its
face.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 167 L.Ed.2d 929
(2007). The Seventh Circuit reiterated that “[it] does not take much to allege discrimination.”
Wigginton v. Bank of Am. Corp., 770 F.3d 521, 522 (7th Cir. 2014) (citing Swierkiewicz v.
Sorema N.A., 534 U.S. 506, 122 S. Ct. 992 (2002) (holding that a plaintiff alleging disparate
treatment need not plead a prima facie case); Swanson v. Citibank, N.A., 614 F.3d 400, 405 (7th
Cir. 2010) (holding that plaintiff who alleged “the type of discrimination that she thinks
occur[ed] ... by whom ... and when” had stated a plausible FHA claim)). One “essential
allegation” in an FHA complaint is “that someone else has been treated differently.” Id
                                                                                                10
    Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 11 of 14 PageID #:11




       40. Plaintiffs and David have been treated disparately from the above listed Association

members because of MORGAN’s sex and familial status.

       41. David put the Association and/or BOARD and or NEMANICH on notice of the

disparate treatment and to date have done nothing.       The ASSOCIATION and/or BOARD,

through its agent, NEMANICH CONSULTING knew of the disparate treatment. The

ASSOCIATION and/or BOARD, through the Declaration, Amendments thereto By-Laws and

governing statutes had the authority to take prompt corrective action. The Association and/or

BOARD failed to take any action to investigate same and failed to take prompt corrective action.

As a result of the disparate treatment, Morgan and David altered their conduct, including vacating

his residence and listing it for sale.

        42. Under the FHA, the ASSOCIATION and/or BOARD are liable for third party

misconduct against Plaintiffs and David. As a direct and proximate result of one, more than

one, or all of the foregoing acts or omissions on the part of Defendants, BLOHM and

NEMANICH, as agents for the BOARD of DIRECTORS, of Autumn Fields Homeowners

Association, Plaintiffs have suffered damages, including but not limited to loss of housing,

emotional distress and physical pain and anguish; MORGAN has incurred and become liable for

medical attention, care, treatment, and services and has incurred costs for alternate housing.

       WHEREFORE, Morgan and Michael requests the following relief:

       A.       that the court declares that Defendants disparately treated Morgan and David, as

set forth above, in violation of the Fair Housing Act, as amended, 42 U.S.C. §§ 3601(a) &

3602(k).

               a. order the Defendants to take such affirmative steps as may be

necessary to prevent the recurrence of any discriminatory conduct in the future and to eliminate,
                                                                                                 11
    Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 12 of 14 PageID #:12




to the extent practicable, the effects of their unlawful practices; and

              b. failing or refusing to take such affirmative steps as may be necessary to restore,

as nearly as practicable, Morgan and Michael to the position they would have been in but for the

discriminatory conduct.

              c. Award money damages in an amount to be determined and plus an award of

reasonable attorney’s fees and costs of this suit and for such additional relief as the interests of

justice may require.

                                         COUNT IV
                                       NEGLIGENCE
                       (Autumn Fields Homeowners Association,
      John Blohm as Agent for the Board of Directors of Autumn Fields Homeowners
                        Association and Nemanich Consulting)

       43.    Plaintiffs adopts and incorporates paragraphs 1 – 42 as if fully set forth herein.

       44.    Defendants had a duty to Plaintiffs to act with the utmost care in carrying out their

functions and duties as Board members and manager for the Homeowners Association pursuant

to 765 ILCS 160/1-1, et. seq.

       45.    Defendants breached their duty by:

                  a) failing to comply with the Homeowners declaration and by-laws,

                  b) by selectively enforcing their rules,

                  c) by granting retroactive approval of violations and a waiver of the

                       Homeowners declaration and by-laws to certain unit owners in violation

                       therein,

                  d) By discriminating against Plaintiff Morgan based on her sex and familial

                       status,

                  e) By engaging in misleading, fraudulent, and negligent conduct,

                                                                                                   12
    Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 13 of 14 PageID #:13




                   f) By not complying with the Illinois Common Interest Community

                       Association Act,

                   g) By acting outside the scope of authority granted to them by the Illinois

                       Common Interest Community Association Act.

       46.     As a direct and proximate result of one, more than one, or all of the foregoing acts

or omissions on the part of Defendants, BLOHM, as agent for the BOARD of DIRECTORS, of

Autumn Fields Homeowners Association and Nemanich Consulting,2 Morgan and Michael have

suffered damages, including but not limited to out of pocket damages, physical pain and Morgan

has incurred and become liable for medical care, treatment, medical services and has incurred

costs for alternate housing.

       47.      The aforesaid breaches have caused Plaintiff to suffer damages in the form of

emotional distress, mental anguish, and loss of the use and enjoyment of their home.

               WHEREFORE, Plaintiffs, requests that this court enter a judgment against

       Defendants, award money damages in an amount to be determined and for such

       additional relief as the interests of justice may require.


Date: June 29, 2020
                                                       Respectfully submitted,

                                                       MORGAN KUDRLE AND MICHAEL
                                                       ROCCI, III, A MINOR,


                                                       By:
                                                             ADEENA WEISS ORTIZ
                                                             One of the Attorneys for Plaintiffs


2
 [W]here a fiduciary relationship does not exist as a matter of law, such a relationship may exist
where one party, due to the facts of the particular situation and a close relationship, relies very
heavily on the judgment of another. Gary-Wheaton Bank v. Burt, 104 Ill. App. 3d 767, 774, 433
N.E.2d 315, 60 Ill. Dec. 518 (2d Dist. 1982).
                                                                                                 13
   Case: 1:20-cv-03827 Document #: 1 Filed: 06/29/20 Page 14 of 14 PageID #:14




Weiss Ortiz, P.C.
1011 East 31st Street
La Grange Park, IL 60604
Phone: (773) 498-4498
Fax: (312) 276-3040
info@weissortizlaw.com
#6278679




                                                                                 14
